Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/01/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 21-27, 29-32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maejima (US Pub. 2010/0054017) in view of Morimoto (US Pub. 2005/0117397).
Regarding claims 1, 25, and 30, Fig. 8 and Fig. 11 of Maejima disclose a memory system, a non-transitory medium storing instruction, that when executed by a processor of a computing system, cause the computing system to perform a method of operating an array of resistive random access memory (RRAM) cells, the method comprising: 
enabling a word line [WL0 at 0V, Fig. 8] corresponding to a first RRAM cell [A, Fig. 8] and a second RRAM cell [another memory cell below memory cell A in Fig. 8] ; 

Maejima does not specifically disclose applying a non-negative bias voltage to a source line corresponding to the first RRAM cell and the second RRAM cell. However, Fig. 4 and Fig. 5 of Morimoto discloses a RRAM memory device performing set and reset operation simultaneously [paragraph 0119], wherein during set and reset operations, applying a non-negative bias voltage [VW1]  to a source line [VA] corresponding to the first RRAM cell and the second RRAM cell [cells connected on BLi].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Morimoto’s RRAM having non-negative source line voltage applying to memory cells into Maejima’s RRAM for a purpose of to create current flow through the memory element [paragraph 0124].
Regarding claims 2, 26, and 31, Fig. 11 of Maejima discloses receiving a set memory operation command [AddressB] for the first RRAM cell; and performing the set operation [set] on the first RRAM cell responsive to receiving the set memory operation command.
Regarding claims 3, 27, and 32, Fig. 11 of Maejima discloses receiving a reset memory operation command [AddressA] for the second RRAM cell [corresponding to 
Regarding claims 6, 29, and 34, Fig. 11 of Maejima discloses wherein the set operation places the first RRAM cell in a low resistance state and the reset operation places the second RRAM in a high resistance state [paragraph 0009]. 
Regarding claim 21, Fig. 8 of Maejima discloses wherein the set voltage [6V] is generated by a bit line control circuit for the set operation that is positive relative to the non-negative bias voltage [paragraph 0066].
Regarding claim 22, Fig. 8 of Maejima discloses wherein the set voltage [6V] and the non-negative bias voltage are non-negative relative to ground [paragraph 0066].
Regarding claim 23, Fig. 8 of Maejima discloses wherein the reset voltage [2V, paragraph 0066] is generated by a bit line control circuit for the reset operation, and wherein the reset voltage is negative relative to the bias voltage.
Regarding claim 24, Fig. 8 of Maejima discloses wherein the reset voltage [2V, paragraph 0066] and the non-negative bias voltage are non-negative relative to ground.

Claims 4-5, 28, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maejima (US Pub. 2010/0054017) in view of Morimoto (US Pub. 2005/0117397) and further in view of Kim (US Pub. 2010/0027315).
Regarding claims 4-5, 28, and 33, the Maejima in view of Morimoto discloses all claimed invention, but does not specifically disclose performing a precharge operation prior to receiving the set memory operation command and the reset memory operation command and prior to performing the set operation and the reset operation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kim’s RRAM devices that perform pre-charge prior set and reset operations into Maejima’s RRAM for a purpose of increasing drivability of wordlines and bit lines. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANTHAN TRAN/Primary Examiner, Art Unit 2825